Citation Nr: 9924276	
Decision Date: 08/26/99    Archive Date: 08/27/99

DOCKET NO.  97-12 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel

INTRODUCTION

The veteran served on active duty from August 1989 to March 
1991.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 1996 RO decision that denied service 
connection for a back disability (including scoliosis and 
degenerative disc disease).  The veteran testified in support 
of his claim at an RO hearing in May 1997.


REMAND

The Board finds that further VA assistance to the veteran is 
required to help him complete his application for benefits.  
38 U.S.C.A. § 5103 (West 1991).

The veteran's DD Form 214 shows he served on active duty in 
the Army from August 1989 to March 1991.  However, the dates 
of service should be verified by the service department, as 
both the veteran and RO report he was discharged from active 
service in January 1991.  

Service medical records show that scoliosis of the back was 
noted at the July 1989 enlistment examination, and there are 
records of treatment for such condition during service from 
June 1990 to December 1990.  A December 1990 Medical 
Evaluation Board notes the veteran had scoliosis and that his 
case was being referred to a Physical Evaluation Board for 
further adjudication.  The service medical records now on 
file do not include a subsequent Physical Evaluation Board 
report or a service discharge examination, and the RO should 
make an effort to obtain such.  The Board notes that at his 
RO hearing the veteran reported his back disability led to 
his service discharge, but his DD Form 214 indicates that he 
was discharged due to a pattern of misconduct.  Under the 
circumstances, service personnel records concerning the 
reason for discharge should be obtained.

There are no post-service medical records of a back disorder 
until 1994, and medical records from 1994 to 1997 show both 
scoliosis and degenerative disc disease (including a 
herniated disc).  At his RO hearing the veteran related that 
he was treated for a back problem shortly after service at a 
clinic or community hospital in Indianapolis, but he could 
not remember the name of the facility.  Subsequent to the 
hearing he indicated he had no information on this claimed 
treatment.  Nonetheless, on remand he will be given another 
opportunity to submit additional evidence and argument in 
support of his claim.  Kutscherousky v. West, 12 Vet.App. 369 
(1999).

Accordingly, the case is remanded for the following action: 

1.  The RO should contact the service 
department and obtain:  1) verification 
of the veteran's dates of active service; 
2) copies of any additional service 
medical records, including a report of a 
Physical Evaluation Board (to which the 
veteran was referred after a December 
1990 Medical Evaluation Board) and/or a 
discharge examination; and 3) copies of 
service personnel records which explain 
the reason for discharge from service.

2.  The RO should give the veteran 
another opportunity to submit any 
additional post-service medical records 
concerning a back disorder, including any 
records dated from 1991 to 1994.






Thereafter, the RO should review the claim for service 
connection for a back disorder.  If the claim is denied, the 
veteran and his representative should be issued a 
supplemental statement of the case, and given an opportunity 
to respond, before the case is returned to the Board.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).







